DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 15, 2021, has been entered.  The amendment of claims 1, 8, 11; and cancellation of claims 2, 6-7, is acknowledged.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, and 8-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 8, 10-13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2016/0129707 (“Kojima”).
Claim 1
Kojima discloses a digital textile printing device comprising: a print head (printheads 131); a printing surface configured to feed a medium for printing in a feed direction that passes said print head for printing (printing surface 531); a measurement unit arranged downstream of said print head in said feed direction to measure a thickness of said medium for printing (detection portion 6), the measurement unit configured to measure said thickness over a finite length in said feed direction of said printing medium towards said print head (paragraph [0080]), wherein said measurement unit is configured to take a plurality of thickness measurements at different displacements over said finite length (paragraphs [0080-0081]), wherein said print head has an adjustable height and a controller for controlling said height and wherein said controller is responsive to said measurement unit to adjust said height according to a measured thickness of approaching print media (paragraph [0075]), said adjustment being made when said measured thicknesses is within a predetermined range, said controller being configured to halt printing when said measured thickness is outside said predetermined range (paragraphs [0112-0113]). 

Claim 3
Kojima discloses the digital textile printing device of claim 1, wherein said measurement unit is configured to take said measurements repeatedly over a printing duration (paragraphs [0123-0128]). 

Claim 8
Kojima discloses the digital printing device of claim 1, wherein said controller is configured to return said printing surface for readjustment when said measured thickness is outside said predetermined range, then to repeat said measurement and if within said predetermined range to resume printing (paragraphs [0123-0128]).

Claim 10
Kojima discloses the digital printing device of claim 1, wherein the printer is a direct to garment printer and said printing medium is a garment (paragraph [0064]). 

Claim 11
Kojima discloses a method of digital textile printing comprising: placing media to be printed on a print table (Fig. 1, printing surface 531); feeding said media towards a print head for printing (Fig. 1); over a finite length of said textile approaching said print head measuring an extent of said textile towards said print head in a thickness direction of said textile (paragraphs [0080-0081]); during printing, dynamically adjusting said print head to define a predetermined printing distance between said print head and said textile for said printing; and during printing, if said extent reaches or exceeds said predetermined printing distance then pausing said printing (paragraphs [0123-0128]).  

Claim 12
Kojima discloses the method of claim 11, wherein said measuring comprises taking a plurality of thickness measurements over said finite length (Kojima, paragraphs [0123-0128]).  

Claim 13
Kojima discloses the method of claim 11, wherein said measuring comprises taking said measurements repeatedly over a printing duration (Kojima, paragraphs [0123-0128]).

Claim 15
Kojima discloses the method of claim 11, wherein said measuring comprises providing a laser curtain extending up to a predetermined thickness over said finite length (Kojima, paragraphs [0123-0128]). 

Claim 16
Kojima discloses the method of claim 11, comprising returning said printing table for readjustment when said measured thickness reaches or exceeds said predetermined printing distance, then repeating said measurement and if within said predetermined printing distance resuming said printing (Kojima, paragraphs [0123-0128]).
 
Claim 17
Kojima discloses the method of claim 11, comprising carrying out said measuring alongside pretreating of said textile in said feed direction to said print head (Kojima, paragraph [0159]). 

Claim 18
Kojima discloses the method of claim 11, wherein said printing is direct to garment printing and said printing medium is a garment (paragraph [0064]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2016/0129707 (“Kojima”) in view of U.S. Patent Pub. 2010/0171782 (“Kado”).
Claim 4
Kojima discloses the digital textile printing device of claim 1.
Kojima discloses a thickness detector but does not appear to explicitly disclose wherein said measurement unit comprises a laser emitter and a laser collector. 
Kado discloses using a thickness sensor including a laser light and collector (paragraph [0026]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a laser light and collector, as disclosed by Kado, into the device of Kojima, for the purpose of providing accurate thickness detection quickly during a conveyance (Kado, paragraph [0029]).

Claim 5
Kojima discloses the digital textile printing device of claim 1.
Kojima discloses a thickness detector does not appear to explicitly disclose wherein said measurement unit comprises a laser curtain extending up to a predetermined thickness over said finite length to measure a height profile of said textile. 
Kado discloses using a thickness sensor including a laser light and collector (paragraph [0026]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein said measurement unit comprises a laser curtain extending up to a predetermined thickness over said finite length to measure a height profile of said textile, as disclosed by Kado, into the device of Kojima, for the purpose of providing accurate thickness detection quickly during a conveyance (Kado, paragraph [0029]).

Claim 14
Kojima discloses the method of claim 11.
Kojima does not appear to explicitly disclose wherein said measuring comprises shining laser beams across said textile. 
Kado discloses using a thickness sensor including a laser light and collector (paragraph [0026]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein said measuring comprises shining laser beams across said textile., as disclosed by Kado, into the device of Kojima, for the purpose of providing accurate thickness detection quickly during a conveyance (Kado, paragraph [0029]).

Claims 4, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2016/0129707 (“Kojima”) in view of U.S. Patent Pub. 2005/0206711 (“Milini”).
Claim 9
Kojima discloses the digital printing device of claim 1.
Kojima discloses wherein said measurement unit is located alongside a preprinting treatment unit in said feed direction to said printer. 
Milini discloses providing a preprinting treatment unit (paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the measurement unit is located alongside a preprinting treatment unit in said feed direction to said printer, for the purpose of providing improved clarify and definition of printing (Milini, paragraph [0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERICA S LIN/Primary Examiner, Art Unit 2853